IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Germantown Cab Company,                   :
                    Petitioner            :
                                          :
      v.                                  :
                                          :
Philadelphia Parking Authority,           :
                        Respondent        :     No. 586 M.D. 2014



PER CURIAM                           ORDER


             NOW, January 12, 2016, having considered petitioner’s application

for reconsideration and reargument and respondent’s response thereto, the

application is denied.